DETAILED ACTION
Claims 1-9 are pending.  Claims 1, 8, and 9 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processing unit configured to” in claim 8. The closest structure described in the specification for this limitation states “A processing unit according to the present invention, e.g., a microcontroller or control unit of a motor vehicle, is designed, particularly in terms of program technology, to carry out a method according to the present invention”. The Examiner recommends the Applicant to state a microcontroller or a control unit if overcoming this interpretation is desirable.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 9 recite the limitation "the course" in lines 9, 3, and 11, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-7 depend upon rejected independent claim 1.  Therefore, by the virtue of dependency, claims 2-7 are rejected.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0124496 to Song et al. (“Song”) in view of U.S. Publication No. 2010/0169602 to Hulbert et al. (“Hulbert”).

Regarding claim 1, Song teaches:
A method for operating a processing unit, the method comprising the following steps: 
addressing, by the processing unit, virtual memory areas to access a RAM memory unit, each individual virtual memory area of the virtual memory areas being respectively mapped onto a respective physical memory area of the RAM memory unit (Song: Fig. 1; and Paragraph [0058], “The process 1 accesses a memory space through a process 1 VMA, and the process 2 accesses a memory space through a process 2 VMA. For convenience of description, it is assumed that data of a memory corresponding to a virtual address <1> of the process 1 is <10>, data of a memory corresponding to a virtual address <2> of the process 1 is <20>, data of a memory corresponding to a virtual address <3> of the process 2 is <30>, data of a memory corresponding to a virtual address <4> of the process 2 is <40>, data of a memory corresponding to a virtual address <5> of the process 3 is <50>, data of a memory corresponding to a virtual address <6> of the process 3 is <60>, and data of a memory corresponding to a virtual address <7> of the process 3 is <70>. Although a virtual address and an actual memory are simply mapped to each other in FIG. 1 for convenience of description, a virtual address actually accessed by a CPU may be translated by using one or more page tables and offsets, to obtain a final physical address. When a process accesses a memory based on a virtual address, a CPU translates the virtual address into a physical address at a high speed by referring to page table information of an MMU. Connection information between a virtual address and a physical address is included in a page table. A process may access a physical memory by using the page table. A page is a basic unit for physical memory management, and a physical memory is generally managed in 4 KB pages”); 
performing a check of the RAM memory unit for errors (Song: Paragraph [0063], “When a process accesses a virtual address and there is no information about a physical address connected to the virtual address in a page table, an MMU raises a hardware (HW) exception referred to as a page fault”); 
designating, when, in the course of the check of the RAM memory unit, a physical memory area of the RAM memory unit is determined to be faulty, the faulty physical memory area as faulty (Song: Paragraph [0063], “When a process accesses a virtual address and there is no information about a physical address connected to the virtual address in a page table, an MMU raises a hardware (HW) exception referred to as a page fault”); 
mapping, when the free physical memory area exists, a virtual memory area currently mapped onto the physical memory area designated as faulty to the free physical memory area (Song: Paragraph [0051], “Memory reclamation refers to a process of returning a space of a memory that is used by a process (e.g., an application or a daemon) operating in a system to the system so that the system reuses the returned space of the memory. The memory reclamation may be performed by breaking a connection between a virtual address and a physical address, while maintaining the virtual address of the application. Data of a physical memory of which the connection to the virtual address is broken is copied to another storage device, and then the physical memory is used for another purpose. When the process attempts to access the reclaimed virtual address, a new physical memory is allocated, data of the storage device is copied, and a reconnection to the virtual address is established”; and Paragraph [0063], “Once the page fault occurs, an operating system allocates a new physical memory, reads data from the swap device and copies the data to the new physical memory. When the data is completely copied to the new physical memory, the new physical memory is connected to a virtual memory so that the process can access the data”).

However, Song does not appear to explicitly teach:
performing a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty;

However, in the same field of endeavor, Hulbert teaches:  
performing a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty (Hulbert: Paragraph [0027], “Page fault handler 220 decides how to handle a page fault 205. Page fault handler 220 determines whether the virtual address is valid. If the virtual address is valid, in some embodiments, page fault handler 220 finds an available page in RAM, places the memory object in that page, and updates page table 204 with the translation”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Song by performing a check to see if free memory exists and is not faulty, as taught by Hulbert.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Hulbert by improving efficiency of a system while minimizing costs. (Hulbert: Paragraph [0015]).

Regarding claim 4, the Song/Hulbert combination teaches all of the elements of claim 1 and further teaches:
wherein an error detection method is performed in order to detect whether individual physical memory areas of the RAM memory unit are faulty (Song: Paragraph [0063], “When a process accesses a virtual address and there is no information about a physical address connected to the virtual address in a page table, an MMU raises a hardware (HW) exception referred to as a page fault”).  

Regarding claim 6, the Song/Hulbert combination teaches all of the elements of claim 1 and further teaches:
wherein the individual virtual memory areas are mapped onto the respective physical memory areas using a memory management table (Song: Paragraph [0063], “When a process accesses a virtual address and there is no information about a physical address connected to the virtual address in a page table, an MMU raises a hardware (HW) exception referred to as a page fault”).  

Regarding claim 7, the Song/Hulbert combination teaches all of the elements of claim 6 and further teaches:
wherein, to map the virtual memory area that is currently mapped onto the physical memory area designated as faulty onto the free physical memory area or onto another of the physical memory areas, a corresponding entry in the memory management table is changed (Song: Paragraph [0051], “Memory reclamation refers to a process of returning a space of a memory that is used by a process (e.g., an application or a daemon) operating in a system to the system so that the system reuses the returned space of the memory. The memory reclamation may be performed by breaking a connection between a virtual address and a physical address, while maintaining the virtual address of the application. Data of a physical memory of which the connection to the virtual address is broken is copied to another storage device, and then the physical memory is used for another purpose. When the process attempts to access the reclaimed virtual address, a new physical memory is allocated, data of the storage device is copied, and a reconnection to the virtual address is established”; and Paragraph [0063], “Once the page fault occurs, an operating system allocates a new physical memory, reads data from the swap device and copies the data to the new physical memory. When the data is completely copied to the new physical memory, the new physical memory is connected to a virtual memory so that the process can access the data”).  

Regarding claim 8, Song teaches:
A processing unit configured to: 
perform a check of the RAM memory unit for errors (Song: Paragraph [0063], “When a process accesses a virtual address and there is no information about a physical address connected to the virtual address in a page table, an MMU raises a hardware (HW) exception referred to as a page fault”); 
designate, when, in the course of the check of the RAM memory unit, a physical memory area of the RAM memory unit is determined to be faulty, the faulty physical memory area as faulty (Song: Paragraph [0063], “When a process accesses a virtual address and there is no information about a physical address connected to the virtual address in a page table, an MMU raises a hardware (HW) exception referred to as a page fault”); 
102080339.1map, when the free physical memory area exists, a virtual memory area currently mapped onto the physical memory area designated as faulty to the free physical memory area (Song: Paragraph [0051], “Memory reclamation refers to a process of returning a space of a memory that is used by a process (e.g., an application or a daemon) operating in a system to the system so that the system reuses the returned space of the memory. The memory reclamation may be performed by breaking a connection between a virtual address and a physical address, while maintaining the virtual address of the application. Data of a physical memory of which the connection to the virtual address is broken is copied to another storage device, and then the physical memory is used for another purpose. When the process attempts to access the reclaimed virtual address, a new physical memory is allocated, data of the storage device is copied, and a reconnection to the virtual address is established”; and Paragraph [0063], “Once the page fault occurs, an operating system allocates a new physical memory, reads data from the swap device and copies the data to the new physical memory. When the data is completely copied to the new physical memory, the new physical memory is connected to a virtual memory so that the process can access the data”).

However, Song does not appear to explicitly teach:
perform a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty;

However, in the same field of endeavor, Hulbert teaches:  
perform a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty (Hulbert: Paragraph [0027], “Page fault handler 220 decides how to handle a page fault 205. Page fault handler 220 determines whether the virtual address is valid. If the virtual address is valid, in some embodiments, page fault handler 220 finds an available page in RAM, places the memory object in that page, and updates page table 204 with the translation”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Song by performing a check to see if free memory exists and is not faulty, as taught by Hulbert.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Hulbert by improving efficiency of a system while minimizing costs. (Hulbert: Paragraph [0015]).

Regarding claim 9, Song teaches:
A non-transitory machine-readable storage medium on which is stored a computer program for operating a processing unit, the computer program, when executed by a computer, causing the computer to perform the following steps (Song: Paragraph [0025], “According to an embodiment, there is provided a non-transitory computer-readable recording medium having recorded thereon a computer program for executing an operating method of a computing device”): 
addressing, by the processing unit, virtual memory areas to access a RAM memory unit, each individual virtual memory area of the virtual memory areas being respectively mapped onto a respective physical memory area of the RAM memory unit (Song: Fig. 1; and Paragraph [0058], “The process 1 accesses a memory space through a process 1 VMA, and the process 2 accesses a memory space through a process 2 VMA. For convenience of description, it is assumed that data of a memory corresponding to a virtual address <1> of the process 1 is <10>, data of a memory corresponding to a virtual address <2> of the process 1 is <20>, data of a memory corresponding to a virtual address <3> of the process 2 is <30>, data of a memory corresponding to a virtual address <4> of the process 2 is <40>, data of a memory corresponding to a virtual address <5> of the process 3 is <50>, data of a memory corresponding to a virtual address <6> of the process 3 is <60>, and data of a memory corresponding to a virtual address <7> of the process 3 is <70>. Although a virtual address and an actual memory are simply mapped to each other in FIG. 1 for convenience of description, a virtual address actually accessed by a CPU may be translated by using one or more page tables and offsets, to obtain a final physical address. When a process accesses a memory based on a virtual address, a CPU translates the virtual address into a physical address at a high speed by referring to page table information of an MMU. Connection information between a virtual address and a physical address is included in a page table. A process may access a physical memory by using the page table. A page is a basic unit for physical memory management, and a physical memory is generally managed in 4 KB pages”); 
performing a check of the RAM memory unit for errors (Song: Paragraph [0063], “When a process accesses a virtual address and there is no information about a physical address connected to the virtual address in a page table, an MMU raises a hardware (HW) exception referred to as a page fault”); 
designating, when, in the course of the check of the RAM memory unit, a physical memory area of the RAM memory unit is determined to be faulty, the faulty physical memory area as faulty (Song: Paragraph [0063], “When a process accesses a virtual address and there is no information about a physical address connected to the virtual address in a page table, an MMU raises a hardware (HW) exception referred to as a page fault”); 
mapping, when the free physical memory area exists, a virtual memory area currently mapped onto the physical memory area designated as faulty to the free physical memory area (Song: Paragraph [0051], “Memory reclamation refers to a process of returning a space of a memory that is used by a process (e.g., an application or a daemon) operating in a system to the system so that the system reuses the returned space of the memory. The memory reclamation may be performed by breaking a connection between a virtual address and a physical address, while maintaining the virtual address of the application. Data of a physical memory of which the connection to the virtual address is broken is copied to another storage device, and then the physical memory is used for another purpose. When the process attempts to access the reclaimed virtual address, a new physical memory is allocated, data of the storage device is copied, and a reconnection to the virtual address is established”; and Paragraph [0063], “Once the page fault occurs, an operating system allocates a new physical memory, reads data from the swap device and copies the data to the new physical memory. When the data is completely copied to the new physical memory, the new physical memory is connected to a virtual memory so that the process can access the data”).

However, Song does not appear to explicitly teach:
performing a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty;

However, in the same field of endeavor, Hulbert teaches:  
performing a check to determine whether a free physical memory area exists in the RAM memory unit onto which no virtual memory area is mapped and which is not designated as faulty (Hulbert: Paragraph [0027], “Page fault handler 220 decides how to handle a page fault 205. Page fault handler 220 determines whether the virtual address is valid. If the virtual address is valid, in some embodiments, page fault handler 220 finds an available page in RAM, places the memory object in that page, and updates page table 204 with the translation”);  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer product disclosed by Song by performing a check to see if free memory exists and is not faulty, as taught by Hulbert.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Hulbert by improving efficiency of a system while minimizing costs. (Hulbert: Paragraph [0015]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Hulbert and further in view of U.S. Publication No. 2007/0073992 to Allen et al. (“Allen”).

Regarding claim 2, the Song/Hulbert combination teaches all of the elements of claim 1.  However, the combination does not appear to teach:
wherein, when no free physical memory area exists, a check is performed to determine whether the virtual memory area currently mapped onto the physical memory area designated as faulty, should be mapped onto another of the physical memory areas.

However, in the same field of endeavor, Allen teaches:
wherein, when no free physical memory area exists, a check is performed to determine whether the virtual memory area currently mapped onto the physical memory area designated as faulty, should be mapped onto another of the physical memory areas (Allen: Paragraph [0077], “A page swap is an allocation of a new page frame to a virtual memory page to which a page frame is already allocated. In order to so allocate the new page frame, the page swap first writes the contents of the previously allocated page frame to disk. A page swap therefore is very expensive in terms of processing time, and page fault handlers typically implement page swaps only when there is no other way to effect an allocation of memory, because, for example, RAM is very full, with no free frames at all or no free frames that can be allocated within a current memory affinity enforcement policy. For these reasons, measures of page swaps may be useful measures of page frame demand: when many page swaps occur on a memory node, page frame demand on the node is high. A normalized measure of page swaps may be implemented as a count of a number of page swaps of memory on a node that occurs within a predetermined period of time multiplied by a normalizing factor such as, for example, a proportion of memory installed on other nodes relative to the total memory installed on all nodes of a system”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Song/Hulbert combination by deciding that no free memory exists and mapping it to a different physical memory area, as taught by Allen.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Allen by improving risk in memory allocation. (Allen: Paragraph [0010]-[0012]).

Regarding claim 3, the Song/Hulbert/Allen combination teaches all of the elements of claim 2 and further teaches:
wherein the check of whether the virtual memory area currently mapped on the physical memory area designated as faulty should be mapped onto another 102080339.118of the physical memory areas is performed depending on which concrete processes executed in the processing unit access the individual virtual memory areas (Allen: Paragraph [0077], “A page swap is an allocation of a new page frame to a virtual memory page to which a page frame is already allocated. In order to so allocate the new page frame, the page swap first writes the contents of the previously allocated page frame to disk. A page swap therefore is very expensive in terms of processing time, and page fault handlers typically implement page swaps only when there is no other way to effect an allocation of memory, because, for example, RAM is very full, with no free frames at all or no free frames that can be allocated within a current memory affinity enforcement policy. For these reasons, measures of page swaps may be useful measures of page frame demand: when many page swaps occur on a memory node, page frame demand on the node is high”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Hulbert and further in view of U.S. Publication No. 2009/0144579 to Swanson (“Swanson”).

Regarding claim 5, the Song/Hulbert combination teaches all of the elements of claim 1.  However, the combination does not appear to teach:
wherein the physical memory area is determined to be faulty when the physical memory area has an irreparable error.

However, in the same field of endeavor, Swanson teaches:
wherein the physical memory area is determined to be faulty when the physical memory area has an irreparable error (Swanson: Paragraph [0024], “As depicted at block 210, after processing system 20 has been configured and the VMs are running, an uncorrectable error occurs, resulting in generation of an MCE. For instance, the RAM for VM-1 may have suffered an uncorrectable error. In response to the MCE, error manager 88 determines whether the error is limited to on or more VMs, as shown at block 220. For instance, error manager 88 may use MSR and CSR registers in the processor along with a memory map obtained from the BIOS to determine the physical address of the error. Then, error manager 88 may use VM resource map 78 to determine which VMs, if any, are using that physical address. Thus, error manager 88 maps the uncorrectable error to the VM(s) that is actually using that portion of RAM”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Song/Hulbert combination by making the correction to the fault based on an irreparable error, as taught by Swanson.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Swanson by improving the ability to find the root of the error and to resolve the issue. (Swanson: Paragraph [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief summary of pertinent art that is not relied upon.
US 20200285588 A1: The MMS 216 also implements virtual memory, which, in general, allows the operating system 210 to address more memory than is physically available in the server computing system 206 (e.g., by temporarily transferring pages of data from random access memory to secondary storage). To implement virtual memory, the MMS 216 relies on the address translator 222, which translates virtual addresses to physical addresses, and the page fault handler 224, which moves pages of data between physical memory and secondary storage when a page fault occurs. For example, if a process attempts to access a page of memory that is mapped to a virtual address space, but not loaded in physical memory, a page fault occurs and the page fault handler 224 attempts to page-in (or retrieve) the referenced page into physical memory. In some cases, the page fault handler 224 can attempt to resolve page faults with one of the unallocated pages maintained in the free list 220.
US 20140237162 A1: The sequence RAM 214 and the sequence data RAM 202 are both ECC protected, and exist in the memory map of the CU 130. An ECC error will cause an interrupt to the CU 130, which can then read a register to determine if the error is correctable or not and also which RAM was in error. Any correctable error should usually result in a read scrub of the memory. If an uncorrectable error occurs during a sequence RAM read, then the sequence will also be immediately halted.
US 20070283115 A1: At any given time, a desired (virtual) page may be physically located in disk storage 150 rather than in RAM 140, as illustrated in FIG.2. Processor 110 may in some embodiments be unable to directly access data in external storage 150. In such embodiments, any attempt to access data not currently in RAM 140, such as data stored on physical page C shown in disk storage 150, may generate what is known as a page fault for the page containing the desired virtual address. In some embodiments, this may prompt the transfer of the relevant page from disk storage 150 to system memory (RAM 140) whereupon processor 110 may access it after address translation by MMU 230. For example, the data of page C may be copied into the empty page illustrated between pages A and F in RAM 140 and then may be accessed following translation to its physical address by MMU 230. Note that if RAM 140 is full when a new page must be added into it, then the system may be configured to delete an existing page from RAM 140 before adding a new page. In such embodiments, the system may be configured to copy the data of the page to be deleted to external storage (disk storage) 150 if it has been modified since being loaded into RAM 140.
US 20020147992 A1: At step 414, a page fault handler (e.g., implemented via hardware and/or software included in the STB 124, etc.) determines which physical page in the RAM 304 to replace, using an appropriate algorithm (e.g., based on least-recently-used page, FIFO, LIFO, best fit in RAM 304, etc.). At step 416, if it is determined that the data on the page to be replaced has been updated since it was paged in from the hard disk 302, the page is written to the hard disk 302 for later retrieval at step 418 and control is transferred to step 420. If the page to be replaced has not been updated or after it has been written to the hard disk 302, a physical page in the RAM 304 corresponding to the replaced page is made free at step 420.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114